Citation Nr: 0506857	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for Wolff Parkinson White Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1999 to February 
2000.  This matter arises from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that granted service 
connection for Wolff Parkinson White Syndrome with an 
evaluation of 10 percent effective February 29, 2000.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record does not demonstrate that the 
veteran's Wolff Parkinson White Syndrome causes a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs that result in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for Wolff Parkinson White syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.10, 4.104, Diagnostic Code 7011 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in June 2002, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim of an increased rating for Wolff 
Parkinson White Syndrome, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was also advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The October 2001 rating decision and November 2003 statement 
of the case (SOC) notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased 
evaluation.  The November 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records from the Miami VA Medical Center (VAMC) have 
been received.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  A VA examination was scheduled for the 
purpose of determining the nature and severity of his Wolff 
Parkinson White Syndrome; however, the veteran failed to 
report to the examination.  The November 2003 SOC informed 
the veteran of his failure to report and the potential 
negative effect that could have on his claim.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

In the present case, the veteran was scheduled for a VA 
examination on May 15, 2003 but failed to report to the 
examination.  Though in a February 2004 statement through his 
representative, the veteran acknowledged his failure to 
report to his examination, he does not offer any explanation 
for his absence or indicate a willingness to be examined.  
Accordingly, the Board must evaluate the claim based on the 
evidence in the record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently rated for Wolff Parkinson White 
Syndrome.  As there is no Diagnostic Code that specifically 
applies to the veteran's diagnosed heart disorder, the RO 
rated him by analogy under Diagnostic Code 7011 based on his 
symptomatology.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7011, a 10 percent rating is warranted 
for sustained ventricular arrhythmias when a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
continuous medication is required. A 30 percent rating is 
warranted when a workload of greater than 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
rating of 100 percent is assigned for chronic congestive 
heart failure; or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A rating of 100 percent also is awarded for 
an indefinite period from the date of hospital admission for 
initial evaluation and medical therapy for sustained 
ventricular arrhythmia; or for an indefinite period from the 
date of hospital admission for ventricular aneurysmectomy; or 
with an automatic implantable Cardioverter-Defibrillator 
(AICD) in place.  38 C.F.R. § 4.104, Diagnostic Code 7011 
(2004).

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).

Service medical records reflect that the veteran was seen on 
several occasions for symptoms related to Wolff Parkinson 
White Syndrome.  In September 1999, it was noted that the 
veteran sought medical attention for lightheadedness.  In a 
treatment report dated the next day in September 1999, the 
veteran was seen for syncope.  In an October 1999 cardiac 
report, the examiner concluded the veteran's heart to be 
normal.  An electrocardiogram showed normal sinus rhythm and 
early repolarization with subtle ventricular pre-excitation.  
An echocardiogram revealed normal findings and an ejection 
fraction of greater than 65%.  In a report dated in October 
1999, the examiner indicated that the veteran was offered an 
electrophysiology study with ablation, which could have cured 
his disability.  However, the veteran declined the procedure 
and subsequently was found unfit for full duty.  It is noted 
that none of the records made findings measured in METs.  

Medical records from the Miami VAMC dated from November 2001 
to March 2002 have been associated with the claims folder.  
In November 2001, the veteran visited the Emergency Room 
after experiencing heart palpitations for 15 minutes, which 
eventually resolved itself.  The veteran indicated he 
experienced numbness in his right leg after he gets up from 
an upright position; this condition resolved itself after 
some time.  The veteran stated that he was diagnosed with 
Wolff Parkinson White Syndrome while in the military in 1999 
and had been prescribed Flecinide 100 mg twice a day.  Upon 
examination, the examiner noted that the veteran's coronary 
health was of regular rate and rhythm, no heaves, thrills, 
gallops, or murmurs.  The EKG showed no significant 
arrhythmia.  The veteran was advised to wait for a re-
evaluation, lab and chest x-ray; he refused and left 
indicating he would return the next day.  There is no 
evidence in the record that the veteran returned for a 
follow-up visit the next day.  In the next treatment record 
dated in January 2002, the examiner found the veteran to be 
positive for dyspnea, arrhythmias, chest pain, and 
palpitations.  In the treatment record dated in March 2002, 
the veteran's symptoms include episodes of palpitations, 
numbing of his extremities and shortness of breath.  

The Board finds that there is insufficient evidence of the 
symptoms required for the next higher disability rating (30 
percent).  Specifically, the medical evidence does not 
indicate a workload of greater than 5 METs, but not greater 
than 7 METs, results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-ray.  
See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2004).  The 
evidence of record does not indicate workload ratings 
measured in METs, nor do they specifically report symptoms 
consistent with those rated in 38 C.F.R. § 4.104, Diagnostic 
Code 7011 (2004).  His electrocardiogram and echocardiogram 
in service and his electrocardiogram following service do not 
reveal evidence of cardiac hypertrophy or dilatation.  His 
ejection fraction was greater than 65%.  The VA examination 
afforded to the veteran for which he failed to report could 
have been material to the outcome of the claim.  Such an 
examination would conform to the testing evaluations as 
required for a rating analysis.  However, considering the 
medical evidence that is in the record, the veteran does not 
meet or nearly approximate the criteria for a 30 percent 
disability rating.  See 38 C.F.R. §§ 3.102, 4.7, 4.104, 
Diagnostic Code 7011 (2004).

With specific regard to the veteran's contention that he is 
entitled to a higher disability rating due to his Wolff 
Parkinson White Syndrome symptoms, it is not shown that he is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.  His opinion alone 
cannot establish entitlement to a higher disability rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7011 (2004). See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran, 
as a layperson, is free to offer an account of his symptoms, 
but he is not competent to provide a medical diagnosis of his 
condition. Id.  at 494-95.  Thus, the Board finds that the 
veteran, while able to offer an account of his symptoms, is 
not competent to offer a medical diagnosis or opinion, which 
would entitle him to a higher disability rating.  

The Board has considered the doctrine of reasonable doubt in 
regards to an increased disability rating in excess of 10 
percent, but, as the preponderance of the evidence is against 
a higher rating, that doctrine is not for application. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 1992); 38 C.F.R. § 3.102 (2004).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for Wolff Parkinson White 
Syndrome, and there is no objective evidence that the 
disability has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for Wolff Parkinson White Syndrome is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


